DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 8/06/2021, with respect to the rejection of claims 1-8, 10 and 16-21 under USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the previously applied Yencho reference. The claims have been amended to contain new limitations.  The amendments overcome the rejections of record. However new rejections follow. The Examiner would like to note that the remarks state that the Yencho reference fail to disclose the new limitation of the light having the parallel axis. However the Examiner is not in agreement with this statement. The extension between the baffle plates 21 is parallel to the UV lamp orientation.  Therefore the rejections that follow were necessitated by amendment.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
 	With respect to claim 28, line 1 bridge to line 2 recites the limitation “connecting connected to a fluid inlet”. It is unclear what is intended by the phrase connecting connected.  Therefore the scope of the claim is unclear making the claim indefinite. 
 	With respect to claim 28, line 4 discloses “a communication chamber the first reaction chamber with the second reaction chamber”. The claim appear to be missing the structural relationship/orientation with the first and second reaction chambers. Therefore the claim is unclear and therefore indefinite.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 8, and 21 are rejected under 35 USC 102(a) (1) as being anticipated by Yencho U.S. Publication 2009/0084734 A1.
With respect to claims 1, 4-6, 8, and 21 the Yencho reference discloses in the abstract, disclosure and figure 14, an ultraviolet radiation device 20 having multiple chambers 221.4. These chambers would include a first second and connecting chamber. Each chamber is capable of a different flow rate and Reynolds number. Each chamber is separated by a flow plate having a distribution of holes . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yencho further in view of Taghipour U.S. Publication 2015/0114912 A1.
With respect to claim 9, the Yencho reference does not disclose a section of the cavity is square,
However the Taghipour reference discloses in paragraphs such as 0069 and full disclosure that UV flow channels may be several shapes such as square.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Yencho reference by using a square flow cavity such as disclosed by the Yencho reference, since the Taghipour reference discloses it would be an obvious design choice and result in the expected result of providing an adequate flow channel.
Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yencho as applied above further in view of Hunter U.S. Publication 2007/0102280 A1.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Yencho reference by using a similar flow meter and UV power adjustment configuration, since the Hunter reference discloses it would result in the added benefit of conserving power while ensuring effective destruction of harmful organic material.
With respect to claim 16 and 18-20, the Yencho primary reference further discloses as stated above, in figures such as figure 32 and the claims and paragraphs such as 0024, 0113, 320, 328-330, the use of a control system capable of controlling the flow and the UV lamps including continuous or pulse (off-on) and delayed. The reference discloses flow sensors, and microprocessors that control flow valves. The sterilization light 20 has a light emitting optical axis parallel to an extension between baffle plate 21 to the next plate 21 in series.

Allowable Subject Matter
Claims 22-27 are allowed. Claims 2-3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/               Examiner, Art Unit 1774 

/Walter D. Griffin/               Supervisory Patent Examiner, Art Unit 1774